Citation Nr: 1805620	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  07-04 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for thoracolumbar spine pain with limitation of motion from April 11, 2007.

2.  Entitlement to a disability rating in excess of 20 percent for chronic cervical spine pain with limitation of motion from April 11, 2007.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran had active service from September 1987 to December 1987 and again from March 2003 to May 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which, granted service connection for chronic cervical pain also claimed as degenerative disc disease (rated 30 percent disabling), and thoracolumbar spine pain (rated 20 percent disabling).  The Veteran disagreed with the disability ratings assigned and was afforded VA examinations in March and April 2007.  In a July 2007 supplemental statement of the case, the RO increased the Veteran's disability rating for the thoracolumbar spine from 20 percent to 40 percent disabling and decreased the Veteran's disability rating for the cervical spine from 30 percent to 10 percent disabling, with an effective date for each award of April 11, 2007, the date of the second VA examination.  

As noted above, the rating percentage for the cervical spine disability was decreased from 30 to 20 percent, effective April 11, 2007.  To the extent that this action constitutes a reduction, the special notice requirements under 38 C.F.R. § 3.105 (e) are not implicated here, as there was no change to the Veteran's overall combined disability evaluation.  Thus, the amount of compensation received was not lessened.

In a December 2009 decision, the Board (1) granted separate evaluations of 10 percent for mild neurologic manifestations of the right and left lower extremities associated with the service-connected thoracolumbar spine disability from March 7, 2005, (2) denied an initial disability rating greater than 20 percent for service-connected thoracolumbar spine pain with limitation of motion prior to April 11, 2007, as well as an initial disability rating greater than 30 percent for service-connected chronic cervical spine pain with limitation of motion for the period of time prior to April 11, 2007, and (3) remanded the issues currently on appeal to the Agency of Original Jurisdiction (AOJ) for additional action.  

The issues were most recently remanded by the Board in December 2016 in order to afford the Veteran a new VA spine examination that comported with Correia v. McDonald, 28 Vet. App. 158 (2016).  The issues have been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability has not more nearly approximated unfavorable ankylosis of the thoracolumbar spine for the rating period since April 11, 2007.

2.  The Veteran's cervical spine disability has not more nearly approximated forward flexion limited to 15 degrees or less or ankylosis of the entire cervical spine for the rating period since April 11, 2007.

3.  For the rating period on appeal beginning April 11, 2007, the Veteran has had mild right and left upper extremity neurological manifestations of the radial nerve.

4.  For the rating period on appeal beginning April 11, 2007, the Veteran has had, at worst, mild right and left lower extremity neurological manifestations of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for the lumbar spine disability have not been met for the rating period beginning April 11, 2007.  38 U.S.C. 
§§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).

2.  The criteria for a rating in excess of 20 percent for the cervical spine disability have not been met for the rating period beginning April 11, 2007.  38 U.S.C. 
§§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).

3.  For the entire rating period on appeal beginning April 11, 2007, the criteria for a separate rating of 20 percent, but no higher, for mild right upper extremity neurological manifestations of the radial nerve have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8514 (2017).

4.  For the entire rating period on appeal beginning April 11, 2007, the criteria for a separate rating of 20 percent, but no higher, for mild left upper extremity neurological manifestations of the radial nerve have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8514 (2017).

5.  For the entire rating period on appeal beginning April 11, 2007, the criteria for a separate rating in excess of 10 percent for mild right lower extremity neurological manifestations of the sciatic nerve have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2017).

6.  For the rating period from April 11, 2007 to April 14, 2016, the criteria for a higher separate rating in excess of 10 percent for left lower extremity neurological manifestations of the sciatic nerve have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2017).

7.  For the rating period from April 15, 2016 to October 31, 2017, the criteria for a higher separate rating in excess of 20 percent for left lower extremity neurological manifestations of the sciatic nerve have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2017).

8.  For the rating period beginning November 1, 2017, the criteria for a higher separate rating in excess of 10 percent for left lower extremity neurological manifestations of the sciatic nerve have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Duties

In this case, the Veteran has not raised any specific issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability Rating Criteria - Laws and Regulations

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2017). 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned). 

Rating Analysis for Lumbar Spine Disability

The Veteran maintains that his lumbar spine disability is more severe than what is contemplated by the currently assigned 40 percent disability rating.

The Veteran's lumbar spine disability has been rated under Diagnostic Code 5237 for lumbosacral strain.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula provides a 40 percent rating for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is assigned for unfavorable ankylosis of entire spine. 

Note (1) provides that separate disability ratings under an appropriate diagnostic code should be provided for any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment.  38 C.F.R. § 4.71a.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a. 

"Unfavorable ankylosis" is defined as "a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching."  38 C.F.R. § 4.71a, General Rating Formula, Note (5) (2016).  Additionally, fixation of a spinal segment in neutral position (zero degrees) is "always" considered favorable ankylosis.  Id. 

Under the Formula for rating intervertebral disc syndrome (IVDS) based on incapacitating episodes, a 40 percent rating requires incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  A 60 percent rating requires incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

For purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Court has emphasized that when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The rating for an orthopedic disability should reflect functional limitation due to pain, which is supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a body segment that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4. 40. 

The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4. 40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4. 40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Moreover, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

After a review of all the evidence of record, the Board finds that a disability rating in excess of 40 percent is not warranted for the Veteran's lumbar spine disability.

The evidence includes several VA examinations.  In an April 2007 VA examination, the examiner indicated that the Veteran had forward flexion of the thoracolumbar spine to 20 degrees.  In a July 2008 VA examination, range of motion testing of the spine could not be conducted due to "significant spasm and pain."

During a June 2010 VA examination, forward flexion of the lumbar spine was limited to 30 or 40 degrees.  In the most recent April 2016 VA examination, flexion was limited to 30 degrees and the examiner specifically indicated that there was no ankylosis of the spine.  The Veteran also was not shown to have IVDS.  

Pursuant to the most recent Board remand in December 2016, the Veteran was scheduled for a new VA examination.  The Board notes that the Veteran failed to report to a VA examination scheduled in March 2017.  See April 2017 Report of General Information.  The Board finds that good cause has not been demonstrated for the failure to report for the VA examination, and his claims will be rated based on the evidence of record.

The remaining evidence of record, to include VA treatment records, does not show that the Veteran's lumbar spine disability has resulted in unfavorable ankylosis of the entire thoracolumbar spine or that he had IVDS resulting in incapacitating episodes having a total duration of at least six weeks during the past 12 months.  
Accordingly, a higher rating in excess of 40 percent for the Veteran's lumbar spine disability is not warranted. 

Rating Analysis for Cervical Spine Disability

The Veteran maintains that his cervical spine disability is more severe than what is contemplated by the currently assigned 20 percent disability rating.

The Veteran's cervical spine disability has been rated under Diagnostic Code 5237 for cervical strain.  Under the General Rating Formula, the following ratings are either currently assigned or available: 

30 percent is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  40 percent is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine. 

The Veteran was afforded various VA spine examinations.  During an April 2007 examination, flexion of the cervical spine was limited to 20 degrees.  After three repetitions of flexion and extension of the cervical spine, there was no decrease in range of motion due to pain, fatigue, weakness or endurance.

In a June 2010 VA examination, the examiner indicated that the Veteran had some
straightening of the cervical spine, and some tenderness of the cervical thoracic junction.  Range of motion of the cervical spine revealed flexion from 20-25 degrees.  The Veteran refused repetitive use testing, presumably due to pain.  

In the most recent April 2016 VA examination, the Veteran reported pain when turning his head to the left side.  Flare-ups were noted to occur when twisting and turning the cervical spine.  Range of motion testing revealed forward flexion limited to 25 degrees.  Upon repetitive use testing, there was no additional loss of function or range of motion.  The examiner also indicated that the Veteran did not have ankylosis of the spine or IVDS of the cervical spine. 

Pursuant to the most recent Board remand in December 2016, the Veteran was scheduled for a new VA examination.  The Board notes that the Veteran failed to report to a VA examination scheduled in March 2017.  See April 2017 Report of General Information.  The Board finds that good cause has not been demonstrated for the failure to report for the VA examination, and his claim will be rated based on the evidence of record.

Based on the clinical findings regarding range of motion of the cervical spine, the Board finds that, for the rating period beginning April 11, 2007, a rating in excess of 20 percent for the cervical spine disability is not warranted as forward flexion has never been reduced to 15 degrees or less, and there has never been a finding of favorable ankylosis of the entire cervical spine.

The Board has specifically considered the functional impairment caused by the service-connected cervical spine disability.  The Veteran has reported pain and reduced motion in the cervical spine, to include while twisting his neck.  That notwithstanding, the most recent April 2016 VA examination indicated no additional loss of motion after repetitive use testing or functional loss.  The clinical evidence reflects that, despite the Veteran's pain, which the Board finds is present with all motion of the cervical spine, the Veteran was able to attain the reported ranges of motion.  The Board emphasizes that the presence of pain, even with all motion, is not itself probative of entitlement to a rating higher than 20 percent for the cervical spine disability.  While it is clear from the record that there is limited motion and painful motion, evaluations in excess of the minimum compensable rating (10 percent) must be based on demonstrated functional impairment to the appropriate degree.

Unlike the assignment of a minimum compensable rating, which can be based on painful motion to any degree, the question for resolution here is not whether pain limits motion of the cervical spine, but whether that limitation would decrease motion to the degrees specified for a higher rating.  Here, the evidence simply does not demonstrate impairment to the level necessary for the next higher 30 percent rating regarding the cervical spine.

For the reasons discussed above, the Board concludes that a rating higher than 20 percent under the General Rating Formula is not warranted for the cervical spine disability for the rating period beginning April 11, 2007.

Neurological Abnormalities

In addition to consideration of the orthopedic manifestations of the lumbar and cervical spine disabilities, VA regulations require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).

The Board notes that in a December 2009 decision, the Board granted separate 10 percent disability ratings for mild neurologic manifestations of the right and left lower extremities associated with the service-connected thoracolumbar spine disability effective March 7, 2005.  In a March 2010 rating decision, the RO implemented the Board's decision.  The Veteran did not appeal the Board's December 2009 decision and it became final.  

Nonetheless, the December 2009 Board decision also remanded the lumbar and cervical spine issues currently on appeal (i.e., from April 11, 2007); as such, and because neurological disorders are part and parcel of the Veteran's increased rating claims for the lumbar and cervical spine disabilities, the Board will address whether higher ratings for the Veteran's neurological abnormalities are warranted beginning April 11, 2007.

The Board also notes that in an April 2016 rating decision, the RO granted a 20 percent rating for left lower extremity radiculopathy (preciously rated as mild neurological manifestations of the lower extremity) effective April 15, 2016.  In a subsequent October 2017 rating decision, the RO decreased the Veteran's left lower extremity radiculopathy rating to 10 percent beginning November 1, 2017.  To the extent that this action constitutes a reduction, the special notice requirements under 38 C.F.R. § 3.105 (e) are not implicated here, as there was no change to the Veteran's overall combined disability evaluation.  Thus, the amount of compensation received was not lessened.

Accordingly, the Board will consider whether a higher rating in excess of 10 percent is warranted for right lower extremity radiculopathy (or neurological manifestations) for the rating period beginning April 11, 2007.  The Board will also consider whether a higher rating in excess of 10 percent is warranted for left lower extremity radiculopathy (or neurological manifestations) for the period from April 11, 2007 to April 14, 2016, in excess of 20 percent from April 15, 2016 to October 31, 2017, and in excess of 10 percent beginning November 1, 2017.

Initially, the Board notes that there is no lay or medical evidence showing that the Veteran has any other neurological impairment in the bowel or bladder that is associated the service connected spine disabilities.

The evidence includes April 2007, July 2008, and June 2010 VA examinations.  During both evaluations, the Veteran reported pain and numbness in his upper and lower back that radiated into both lower extremities.  The examiners did not specifically address the severity of the Veteran's radicular pain.

During the April 2007 VA examination, the Veteran also indicated that he had  neck pain throughout the left and right paracervical region down the midline up over the top of his head onto his forehead.  He indicated that the pain was in the front with the strap muscles of the neck as well.  The Veteran reported numbness and pain into the bilateral arms and hands.  

In an April 2016 VA thoracolumbar spine examination, the Veteran stated that he had pain down both legs to the ankles and numbness and tingling in both legs and feet.  The Veteran indicated that the pain and disability had been worsening.  Upon examination, the examiner diagnosed the Veteran with left lower extremity radiculopathy associated with the sciatic nerve and indicates "moderate" symptoms of pain.  The examiner then noted that the Veteran's radiculopathy of the left lower extremity was of "mild" severity.  There was no diagnosis associated with the right lower extremity.  An April 2016 VA cervical spine examination indicated that the Veteran did not have radicular pain or any other signs or symptoms due to cervical spine radiculopathy.  

The Veteran was afforded a peripheral nerves examination in September 2017.  The examiner diagnosed the Veteran with thoracolumbar spine radiculopathy of both lower extremity.  During the evaluation, the Veteran reported that, since his last examination, his lower extremity symptoms had worsened as he experienced increased pain and weakness in both legs.  He also reported tingling and numbness in the lower legs and feet.  The Veteran also stated that he had stabbing pain the back of the neck that radiated to the shoulder and down the left arm with tingling and numbness in the hands.  

Upon examination, the September 2017 examiner indicated that, regarding the upper extremities, the Veteran had severe intermittent pain in the left upper extremity, "severe" paresthesia in the left upper extremity, and "severe" numbness in the left upper extremity.  The examiner then indicated that the Veteran had "mild" incomplete paralysis of the right radial, median, and ulnar nerves and "mild" incomplete paralysis of the left radial, median, and ulnar nerves.  

Regarding the lower extremity, the September 2017 VA examiner indicated that the Veteran had "mild" incomplete paralysis of the right sciatic nerve and "mild" incomplete paralysis of the left sciatic nerve.  



Upper Extremities

Upon review of all the evidence of record, the Board finds that 20 percent ratings for the right and left upper extremities are warranted for the entire rating period on appeal beginning April 11, 2007.  

The Veteran has consistently reported bilateral upper extremity symptoms associated with his cervical spine disability throughout the rating period on appeal.  For example, during the April 2007 VA examination, the Veteran indicated that he had neck pain throughout the left and right paracervical region down the midline up over the top of his head onto his forehead.  He indicated that the pain was in the front with the strap muscles of the neck as well.  The Veteran also reported numbness and pain into the bilateral arms and hands.  The pain was also noted to increase with flare-ups.  During the April 2016 VA examination, the Veteran reported that his neck pain was located in the posterior cervical spine region and moved to the left shoulder with numbness in the upper part of the head.  Further, and as noted above, the September 2017 examiner indicated that, regarding the upper extremities, the Veteran had "mild" incomplete paralysis of the right radial, median, and ulnar nerves and "mild" incomplete paralysis of the left radial, median, and ulnar nerves.  

Notably, under Diagnostic Code 8514 (paralysis of the radial nerve), a 20 percent rating is warranted for mild incomplete paralysis of both the minor and major extremity.  The Board notes that Diagnostic Codes pertaining to the medial and ulnar nerves does not provide for a higher rating in excess of 20 percent for incomplete paralysis of those nerves.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that 20 percent ratings for mild right and left upper extremity neurological manifestations of the radial nerve are warranted effective April 11, 2007.  Higher ratings have not been more nearly approximated as there is no evidence of moderate incomplete paralysis of any upper extremity nerve.


Lower Extremities

The Board finds that the Veteran's neurological abnormalities of the lower extremity are most appropriately rated under Diagnostic Code 8520 for incomplete paralysis of the sciatic nerve.  Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve, 20 percent for moderate incomplete paralysis, 40 percent for moderately severe incomplete paralysis, 60 percent for severe incomplete paralysis with marked muscular atrophy, and 80 percent for complete paralysis where the foot dangles and drops, with no active movement possible of muscles below the knee and flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a (2017).

The medical discussed above demonstrates that the Veteran's right and left lower extremity radiculopathy has been consistently described as mild incomplete paralysis of the sciatic nerve.  Although the April 2016 examiner indicated "moderate" symptoms of pain, the examiner specifically noted that the Veteran's radiculopathy of the left lower extremity was of "mild" severity.  There was no diagnosis associated with the right lower extremity.  Moreover, during the September 2017 VA nerve examination, the examiner specifically indicated that the Veteran had "mild" incomplete paralysis of the right sciatic nerve and "mild" incomplete paralysis of the left sciatic nerve.  For these reasons, the Board finds that higher ratings for the Veteran's lower extremities are not warranted.  

The Board notes that, in an April 2016 rating decision, the RO granted a 20 percent rating for left lower extremity radiculopathy effective April 15, 2016, presumably based on the April 2016 examiner's findings of "moderate" symptoms of pain.  The Board notes, however, that the April 2016 examiner specifically diagnosed the Veteran with only mild radiculopathy of the left lower extremity.  Nonetheless, the Board will not disturb this rating.  

For these reasons, the Board finds that a rating in excess of 10 percent is not warranted for right lower extremity radiculopathy for the rating period beginning April 11, 2007.  The Board further finds that a higher rating in excess of 10 percent is not warranted for left lower extremity radiculopathy for the period from April 11, 2007 to April 14, 2016, in excess of 20 percent from April 15, 2016 to October 31, 2017, and in excess of 10 percent beginning November 1, 2017.

The Board further notes that the United States Court of Appeals for Veterans Claims has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has already been granted TDIU for the entire rating period on appeal based on his combined service-connected disabilities.

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A rating in excess of 40 percent for the service-connected lumbar spine disability is denied.

A rating in excess of 20 percent for the service-connected cervical spine disability is denied.

For the entire rating period on appeal beginning April 11, 2007, a separate rating of 20 percent, but no higher, for mild right upper extremity neurological manifestations of the radial nerve is granted.

For the entire rating period on appeal beginning April 11, 2007, a separate rating of 20 percent, but no higher, for mild left upper extremity neurological manifestations of the radial nerve is granted.

For the entire rating period on appeal beginning April 11, 2007, a separate rating in excess of 10 percent for right lower extremity neurological manifestations of the sciatic nerve is denied.

For the rating period from April 11, 2007 to April 14, 2016, a higher separate rating in excess of 10 percent for left lower extremity neurological manifestations of the sciatic nerve is denied.

For the rating period from April 15, 2016 to October 31, 2017, a higher separate rating in excess of 20 percent for left lower extremity neurological manifestations of the sciatic nerve is denied.

For the rating period beginning November 1, 2017, a higher separate rating in excess of 10 percent for left lower extremity neurological manifestations of the sciatic nerve is denied.




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


